Per Curiam.
This ease falls within the principle established by the judgment in The Hibernia Turnpike Company v. Henderson, 8 Serg. & Rawle, 219, unless the giving of a promissory note for the sum which the act of assembly requires to be paid in money at the time of subscription, can be considered as the payment of money; and we are of opinion that it cannot. A promissory note is not money, but only an engagement to pay money at a future time, which perhaps may never be complied with. If. such notes were to be taken as money, the policy of the law, which required a payment of money, might be easily defeated.
It is the opinion of the court, therefore, that the judgment should be reversed, and judgment entered for the plaintiff in error.
(Judgment reversed, and judgment ¿ entered for the plaintiff in error.